Title: To George Washington from Colonel Daniel Morgan, 23 December 1777
From: Morgan, Daniel
To: Washington, George



Sr
23d Decr 1777

And honest looking Quaker just Now Came to me and informd me that he was up and saw the number of the enemy that is now out, he thinks of the light infantry thare was about a Thousand with four field peces, he thinks there is more of the battalions out then has been before, thay ware going out from four oclock yesterday morning, till eleven, We are reinforced by fifteen or six teen detachment every one seperate Commands General Potter Cant do any more for them than find them gardes, I am going out with what I have off duty and shall give my advice but from thair orders Can take no command even if we ware engag’d. I am your most obedient and Very Hble sert

Danl Morgan

